Exhibit 10.3
WASHINGTON GAS LIGHT COMPANY
SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN
Amended and Restated Effective January 1, 2005
As further amended on September 24, 2008

 



--------------------------------------------------------------------------------



 



                 
1.
      PURPOSE     1  
 
  1.1   Purpose     1  
 
  1.2   Effective Date     1  
2.
      DEFINITIONS     2  
 
  2.1   “Accredited Service.”     2  
 
  2.2   “Accrued Benefit.”     2  
 
  2.3   “Affiliate.”     2  
 
  2.4   “Beneficiary.”     2  
 
  2.5   “Benefit Commencement Date.”     2  
 
  2.6   “Benefit Service.”     2  
 
  2.7   “Board of Directors.”     3  
 
  2.8   “Change in Control.”     3  
 
  2.9   “Committee.”     3  
 
  2.10   “Company.”     3  
 
  2.11   “Compensation.”     3  
 
  2.12   “Death Benefit.”     4  
 
  2.13   “Disability.”     4  
 
  2.14   “Early Retirement Benefit.”     4  
 
  2.15   “Eligible Employee.”     4  
 
  2.16   “Employee.”     4  
 
  2.17   “ERISA.”     4  
 
  2.18   “Final Average Compensation.”     4  
 
  2.19   “Grandfathered Benefits.”     5  
 
  2.20   “Normal Retirement Benefit.”     5  
 
  2.21   “Normal Retirement Date.”     5  
 
  2.22   “Participant.”     5  
 
  2.23   “Plan.”     5  
 
  2.24   “Plan Service.”     6  

1



--------------------------------------------------------------------------------



 



                 
 
  2.25   “Specified Employee.”     6  
 
  2.26   “Surviving Spouse.”     6  
 
  2.27   “Vested Percentage.”     6  
 
  2.28   “Washington Gas Light Company Employees' Pension Plan.”     6  
 
  2.29   “Year of Vesting Service.”     6  
3.
      PARTICIPATION     7  
 
  3.1   Commencement of Participation     7  
 
  3.2   Participant Elections     7  
 
  3.3   Termination     8  
4.
      RETIREMENT BENEFITS     9  
 
  4.1   Normal Retirement Benefit     9  
 
  4.2   Early Retirement Benefit     9  
 
  4.3   Terminated Vested Benefit     10  
 
  4.4   Disability Retirement Benefit     11  
 
  4.5   Normal Form of Benefit     11  
 
  4.6   Optional Forms of Distribution     12  
 
  4.7   Benefit Computation     15  
 
  4.8   Special Distribution Rules for Specified Employees     15  
 
  4.9   Hardship Distribution     15  
 
  4.10   Special Transition Distribution Rules     17  
5.
      DEATH BENEFIT     17  
 
  5.1   General     17  
 
  5.2   Surviving Spouse of an Active Participant     17  
 
  5.3   Surviving Spouse of Former Vested Participant     18  
6.
      VESTING     18  
 
  6.1   Vested Percentage     18  
 
  6.2   Vested Percentage — Exceptions     20  
7.
      FUNDING NATURE OF THE PLAN     22  
8.
      ADMINISTRATION OF THE PLAN     22  
9.
      AMENDMENTS AND TERMINATION     24  

2



--------------------------------------------------------------------------------



 



                 
10.
      CLAIMS PROCEDURES     24  
11.
      MISCELLANEOUS     24  
 
  11.1   Construction     24  
 
  11.2   Taxes     24  
 
  11.3   Governing Law     24  
 
  11.4   No Right of Employment     25  
 
  11.5   Payment in Satisfaction of Claims     25  
 
  11.6   ERISA     25  
 
  11.7   No Alienation of Benefits     25  
 
  11.8   Incapacity     25  
 
  11.9   Adjustment     26  
 
  11.10   Section 409A of the Code     26  
 
      Exhibit A     29  
 
      Exhibit B     30  
 
      Exhibit C     31  
 
      Exhibit D     32  
 
      Exhibit E     33  
 
      Exhibit F     34  
 
      Exhibit G     35  

3



--------------------------------------------------------------------------------



 



1.   PURPOSE.

  1.1   Purpose. Washington Gas Light Company (the “Company”) has established
and maintains the Washington Gas Light Company Supplemental Executive Retirement
Plan (the “Plan”) for the purpose of providing supplemental pension and
pension-related benefits to a select group of management and highly compensated
employees of the Company and its affiliates.         It is intended that the
Plan shall at all times be maintained on an unfunded basis for federal income
tax purposes under the Internal Revenue Code of 1986, as amended (the “Code”),
and administered as a “top-hat” plan exempt from the substantive requirements of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).    
1.2   Effective Date. The Plan was originally established April 28, 1982 and was
amended and restated from time to time thereafter. The Plan was amended and
restated effective January 1, 2005 to comply with the provisions of Code section
409A; provided the terms of the Plan as amended and restated effective
January 1, 2005 shall not apply to any Accrued Benefit that was earned and
vested as of December 31, 2004. All Accrued Benefits earned and vested as of
December 31, 2004 shall continue to be governed by and subject to the terms of
the Plan in effect as of December 31, 2004, a copy of which is attached as
Exhibit G. All Accrued Benefits earned and vested on or after January 1, 2005
shall be governed by and subject to the terms of the Plan as amended and
restated January 1, 2005.

1



--------------------------------------------------------------------------------



 



2.   DEFINITIONS.

Except as otherwise stated herein, capitalized terms used in this Plan have the
meanings set forth below:

  2.1   “Accredited Service.” Accredited Service has the meaning set forth in
the Washington Gas Light Company Employees’ Pension Plan.     2.2   “Accrued
Benefit.” Accrued Benefit means, at any time, the benefit computed in accordance
with Section 4.1, expressed as a single-life annuity commencing at Normal
Retirement Date.     2.3   “Affiliate.” Affiliate means a parent or subsidiary
of the Company.     2.4   “Beneficiary.” Beneficiary means the person or persons
entitled to receive a Participant’s retirement benefits.     2.5   “Benefit
Commencement Date.” Benefit Commencement Date means the date on which a
Participant’s retirement benefits commence to be paid under this Plan. Such date
shall be the first day of the month immediately following the benefit
commencement date under Section 4.1, Section 4.2 or Section 4.3, or if later,
the date elected under Section 3.2(b).     2.6   “Benefit Service.” Benefit
Service means the aggregate of a Participant’s (i) Accredited Service and
(ii) Plan Service, up to a maximum aggregate of 30 years. For a Participant who
began participation on or before June 27, 1989, Benefit Service for the period
prior to June 27, 1989 shall be equal to the aggregate of (i) years of
Accredited Service earned through that date and (ii) two years of Plan

2



--------------------------------------------------------------------------------



 



      Service for each full year of Plan Service earned prior to June 27, 1989.
Under no circumstances shall a Participant’s Benefit Service exceed 30 years.  
  2.7   “Board of Directors.” Board of Directors means the Board of Directors of
Washington Gas Light Company.     2.8   “Change in Control.” Change in Control
means a Change in Control pursuant to the terms of the Washington Gas Light
Company Change in Control Policy, which is incorporated by reference herein.    
2.9   “Committee.” Committee means the committee established pursuant to
Section 8 hereof, as it shall be constituted from time to time.     2.10  
“Company.” Company means Washington Gas Light Company and any successor to all
or a major portion of the assets or business of the Washington Gas Light
Company.     2.11   “Compensation.” Compensation means, for any calendar year, a
Participant’s salary as of December 31 of the calendar year and any short term
incentive award fully earned for the fiscal year that ends during the calendar
year under any incentive compensation plan maintained by the Company, whether
such award is paid during the calendar year or payment is deferred. If a
Participant is on an approved leave of absence as of December 31 of any calendar
year, his salary in effect at the beginning of such leave shall be deemed to be
his salary for the year. If a Participant dies or is determined to have incurred
a Disability prior to December 31 of his first year of Plan participation, his
Compensation shall be determined as of the day preceding the date of death or
determination of Disability.

3



--------------------------------------------------------------------------------



 



  2.12   “Death Benefit.” Death Benefit has the meaning set forth in Section 5
of the Plan.     2.13   “Disability.” Disability means, to the extent consistent
with Code section 409A, a mental or physical condition which constitutes a
“Disability” as set forth in the Washington Gas Light Company Employees’ Pension
Plan, provided such disability is expected to result in death or can be expected
to last for a continuous period of not less than 12 months.     2.14   “Early
Retirement Benefit.” Early Retirement Benefit means the benefit described in
Section 4.2.     2.15   “Eligible Employee.” Eligible Employee means any
Employee selected by the Board of Directors.     2.16   “Employee.” Employee
means a person who receives salary, wages or commissions from the Company or an
Affiliate and whose wages from the Company or an Affiliate are subject to
withholding for purposes of federal income taxes and the Federal Insurance
Contribution Act, as determined by the Committee.     2.17   “ERISA.” ERISA
means the Employee Retirement Income Security Act of 1974, as amended from time
to time.     2.18   “Final Average Compensation.” Final Average Compensation
means the average of the total amount of Compensation for the three calendar
years producing the highest total, selected from the five consecutive years
preceding the Participant’s termination of employment. In the event the
Participant has less than three years of Compensation prior to his termination
of employment, his total amount of

4



--------------------------------------------------------------------------------



 



      Compensation for his years of service shall be averaged and such average
shall be his Final Average Compensation.     2.19   “Grandfathered Benefits.”
Grandfathered Benefits means “Accrued Benefits” as described in the Plan in
effect as of December 31, 2004 that were earned and vested as of December 31,
2004. All Grandfathered Benefits are governed by and subject to the terms of the
Plan in effect as of December 31, 2004 and are not subject to the terms of the
Plan as set forth in this amendment and restatement effective January 1, 2005.  
  2.20   “Normal Retirement Benefit.” Normal Retirement Benefit means the
benefit described in Section 4.1.     2.21   “Normal Retirement Date.” Normal
Retirement Date has the meaning set forth in the Washington Gas Light Employees’
Pension Plan.     2.22   “Participant.” Participant means an individual
described in Section 3, unless expressly provided herein to the contrary or the
context dictates otherwise, a Participant shall include any person who is
entitled to a benefit under this Plan.     2.23   “Plan.” Plan means the
Washington Gas Light Company Supplemental Executive Retirement Plan as set forth
in this document and in any amendments from time to time made hereto.

5



--------------------------------------------------------------------------------



 



  2.24   “Plan Service.” Plan Service means Years of Vesting Service as a
Participant.     2.25   “Specified Employee” means any employee who, at any time
during the 12-month period ending on the identification date, is a “specified
employee” under Section 409A of the Code. The determination of Specified
Employees, including the number and identity of persons considered Specified
Employees and the identification date, shall be made by the Human Resources
Committee of the Board of Directors of WGL Holdings, Inc. or its delegate in
accordance with the provisions of Sections 416(i) and 409A of the Code and the
regulations issued thereunder.     2.26   “Surviving Spouse.” Surviving Spouse
refers to the person who is legally married to the Participant at the time of
his death and for the full one year (365 days) period immediately prior to his
death.     2.27   “Vested Percentage.” Vested Percentage means a Participant’s
nonforfeitable interest in his Accrued Benefit determined in accordance with
Section 6.     2.28   “Washington Gas Light Company Employees’ Pension Plan.”
Washington Gas Light Company Employees’ Pension Plan means the Washington Gas
Light Company Employees’ Pension Plan, originally adopted January 1, 1945, as
amended and restated January 1, 2000 and as amended thereafter from time to
time.     2.29   “Year of Vesting Service.” Year of Vesting Service means each
calendar year as a Participant in which the Participant completes at least 1,000
Hours of Service including all Hours of Service completed in the year in which
an individual first

6



--------------------------------------------------------------------------------



 



      becomes a Participant, regardless of whether earned before of after first
becoming a Participant. For purposes of this Section 2.29, an “Hour of Service”
shall have the meaning assigned to such term under the Washington Gas Light
Company Employees’ Pension Plan.   3.  PARTICIPATION     3.1   Commencement of
Participation. Each Eligible Employee shall become a Participant no earlier than
the date the Board of Directors meets and designates the Employee as an Eligible
Employee; Participation shall begin on the date the Board of Directors shall
specify.     3.2   Participant Elections.

  (a)   Initial Elections. A Participant may, within 30 days of first becoming a
Participant in this Plan (provided the Participant is not then a participant in
any plan required to be aggregated with this Plan for purposes of Code section
409A), and consistent with Code section 409A and applicable regulations, make an
election with respect to retirement benefits described in Sections 4.1, 4.2 and
4.3 to receive his benefits in one of the optional forms of distribution
described in Section 4.6.

Elections under Section 3.2(a) shall be made in a form authorized by the
Committee. Except as provided in Section 3.2(c), no initial elections may be
made by a Participant more than 30 days after he first becomes a Participant.
Except as provided in Section 3.2(b), below, such elections shall be
irrevocable.

7



--------------------------------------------------------------------------------



 



  (b)   Second Elections. A Participant may, consistent with Code section 409A
and applicable regulations, subsequently elect to defer the commencement of
distributions of his or her retirement benefits or change the form of the
Participant’s distribution, provided (i) the subsequent election is not
effective for 12 months after it is made, and (ii) under the subsequent
election, the distribution may not commence until a date that is at least 5
years later than the earliest date the distribution would otherwise have
commenced.     (c)   Special Transition Elections. Notwithstanding anything in
this Plan to the contrary, a Participant may, on or before December 31, 2007 (or
such later date as is authorized by the Internal Revenue Service) make an
election as to choices set forth in Section 3.2(a). Such elections shall be made
in form authorized by the Committee, consistent with Code section 409A and the
applicable regulations. Except as provided in Section 3.2(b), these elections
shall be irrevocable.

  3.3   Termination. In the event a Participant’s employment with the Company is
terminated for whatever reason or in the event the Board of Directors withdraws
or rescinds its designation of Participant status with respect to an Employee,
such terminated or current Employee, as applicable, shall thereafter accrue no
additional benefits under this Plan and shall have, with respect to previously
accrued benefits, only such rights as are provided in herein. Benefits payable
to such terminated or current Employee, if any, shall be paid in accordance with
the terms of the Plan.

8



--------------------------------------------------------------------------------



 



4.   RETIREMENT BENEFITS

  4.1   Normal Retirement Benefit. Upon termination of employment on or after
attainment of his Normal Retirement Date a Participant shall be entitled to a
monthly benefit equal to his Vested Percentage of an amount calculated as 1/12
of the excess of (a) over (b) where:

  (a)   equals 2% of Final Average Compensation multiplied by the number of
years of Benefit Service; and     (b)   equals the sum of (i) the Normal
Retirement Pension determined under the Washington Gas Light Company Employees’
Pension Plan; (ii) the Participant’s Grandfathered Benefits and (iii) the annual
amount of any other supplemental pension benefit provided by the Company.

      The benefit payable under this Section 4.1 shall be paid 30 days after the
Participant’s termination of employment.     4.2   Early Retirement Benefit. A
Participant who terminates employment on or after attainment of age 55 and
completion of 10 or more years of Benefit Service but before his Normal
Retirement Date shall receive a retirement benefit commencing as of his
termination of employment equal to the Participant’s Accrued Benefit at
termination of employment subject to an early retirement reduction determined in
accordance with Exhibit D. However, a Participant listed on Exhibit B shall
receive the greater of the benefits determined in accordance with Exhibit C or
Exhibit D. A Participant listed on Exhibit B who has attained age 60 and has
30 years of Benefit Service shall receive a retirement benefit equal to 100% of
his

9



--------------------------------------------------------------------------------



 



      Normal Retirement Benefit. In any event, the Early Retirement Benefit
shall be determined by (1) first applying to the amount determined in
Section 4.1(a) the applicable adjustment factors to reflect the age of the
Participant at the Benefit Commencement Date, (2) determining the offsets under
Section 4.1(b) adjusted to reflect the age of the Participant at the Benefit
Commencement Date, and (3) subtracting the amount determined in (2) from the
amount determined in (1). Any adjustments to the resulting benefit to reflect a
payment form other than a life annuity are applied to the result of step (3).
The benefit payable under this Section 4.2 shall be paid 30 days after the
Participant’s termination of employment.     4.3   Terminated Vested Benefit. A
Participant who terminates employment before attaining age 55 shall commence
receiving a benefit upon attaining age 55 equal to the Vested Percentage of the
Participant’s Accrued Benefit subject to an early retirement reduction
determined in accordance with Exhibit D. The Terminated Vested Benefit shall be
determined by (1) first applying to the amount determined in Section 4.1(a) the
applicable Vested Percentage and adjustment factors to reflect the age of the
Participant at the Benefit Commencement Date, (2) determining the offsets under
Section 4.1(b) adjusted to reflect the vested percentage and age of the of the
Participant at the Benefit Commencement Date, and (3) subtracting the amount
determined in (2) from the amount determined in (1). Any adjustments to the
resulting benefit to reflect a payment form other than a life annuity are
applied to the result of step (3). The benefit payable under this Section 4.3
shall be paid 30 days after the Participant’s attainment of age 55.

10



--------------------------------------------------------------------------------



 



  4.4   Disability Retirement Benefit. A Participant who has 10 or more years of
Benefit Service and has incurred a Disability shall receive a benefit equal to
the excess of (a) over (b) where:

  (a)   equals the greater of (1) his Early Retirement Benefit under this Plan
(except that any such Participant under age 55 will be treated as though he is
age 55); or (2) an amount equal to 110% of the Disability Pension payable to the
Participant under the Washington Gas Light Company Employees’ Pension Plan; and
    (b)   equals the benefit payable to the Participant under the Washington Gas
Light Company Employees’ Pension Plan;

      provided that in no event shall such benefit exceed the Participant’s
Accrued Benefit. A Participant with less than 10 years of Benefit Service who
incurs a Disability shall receive a benefit equal to his Accrued Benefit subject
to an actuarial reduction determined in accordance with Exhibit F. The benefit
under this Section 4.4 shall be reduced by any benefits payable to the
Participant under the Company’s long term disability plan. The benefit under
this Section 4.4 shall be paid 30 days following the occurrence of the
Disability.     4.5   Normal Form of Benefit. The normal form of a Participant’s
retirement benefit shall be payments in equal monthly installments for his
lifetime; provided the normal form of benefit for a Participant who is married
on his Benefit Commencement Date shall be equal monthly installments for the
lifetime of the Participant with 50% of the amount payable to the Participant
continued thereafter

11



--------------------------------------------------------------------------------



 



      for the lifetime of the Surviving Spouse that is the actuarial equivalent
of a single life annuity for the lifetime of the Participant, using the
Actuarial Factors as defined under the Washington Gas Light Company Employees’
Pension Plan. Notwithstanding, a Participant may elect, in accordance with
Section 3.2 of the Plan, to have his retirement benefit paid in one of the
optional forms of benefits described in Section 4.6. The benefit election of a
Participant who is married on his Benefit Commencement Date is not subject to
spousal consent.     4.6   Optional Forms of Distribution. Each of the optional
forms of distribution listed below shall be the actuarial equivalent of a single
life annuity for the lifetime of the Participant, using the Actuarial Factors as
defined under the Washington Gas Light Company Employees’ Pension Plan.

  (a)   Lump Sum. The Participant may elect to have all or a portion of his
Accrued Benefit paid in a lump-sum, the amount of which shall be calculated on
the basis specified in Exhibit E. If a Participant elects to have less than all
of his Accrued Benefit paid in a lump sum, the remaining portion of the
Participant’s Accrued Benefit will be paid in the normal form of benefit unless
the Participant has elected otherwise.     (b)   Single Life Option. The
Participant may elect to have his Accrued Benefit paid in equal monthly
installments for his lifetime.     (c)   Contingent Annuitant Option. A
participant may elect to have his benefit paid in equal monthly installments for
the lifetime of the Participant with 50%, 75% or 100% of the amount payable to
the Participant continued

12



--------------------------------------------------------------------------------



 



      thereafter for the lifetime of the Surviving Spouse or any other
designated Beneficiary.

  (d)   Guaranteed Fixed Period and Life Thereafter Option. The Participant may
elect to have the Participant’s benefits paid in monthly payments for his life;
provided if the Participant dies within the fixed period that he so designates
in his election for this option made in accordance with Section 3.2, the monthly
pension benefit that the Participant was receiving shall continue to the
Participant’s Surviving Spouse or other designated Beneficiary for the remainder
of the fixed period elected by the Participant.     (e)   Social Security
Adjustment Option. A Participant whose Benefit Commencement Date occurs before
the Participant’s Social Security benefit first becomes available by reason of
age and who has elected to receive benefits in a form other than a lump sum, may
elect to have his monthly benefit increased until the Participant’s Social
Security benefit first becomes available, and reduced thereafter, so that the
Participant receives, as far as practicable, an approximately level income both
before and after the Social Security benefit first becomes available to the
Participant.         Notwithstanding any other provision to the contrary, if
payment is to be made on the basis of a combination of the Social Security
Adjustment Option and any other option involving payment after the death of the
Participant, an adjustment on account of such other option shall first be made,
and the adjusted amount shall then be further adjusted for the Social

13



--------------------------------------------------------------------------------



 



      Security Adjustment Option. Moreover, any benefits payable after the death
of the Participant, the amount of which is to be determined on the basis of the
amount that was payable to the Participant, shall be determined on the basis of
the Participant’s adjusted amount before it was adjusted for the Social Security
Adjustment Option.         Although this section of the Plan makes references to
“Social Security” benefits, the benefits provided by this option are independent
of any benefits provided under the Social Security Act whether the Participant
applies for, receives or will be eligible for any such benefits at any time. The
estimated Social Security benefit used in determining such level income is not
to be changed subsequently if the actual Social Security benefit proves to be
different from the estimated amount.     (f)   Pop-up Option. A Participant may
elect to have a contingent annuitant option (including the joint and survivor
form of benefit that is the normal form of benefit for a Participant who is
married on his Benefit Commencement Date) revert to a single-life annuity in the
event the Surviving Spouse or other designated Beneficiary dies within 5 years
of the Benefit Commencement Date, subject to an additional actuarial reduction
of the Participant’s benefit and an actuarial adjustment to the benefit payable
for the life of the Surviving Spouse or such other designated Beneficiary in the
event the Surviving Spouse or other designated Beneficiary survives the 5-year
period beginning on the Participant’s Benefit Commencement Date.

14



--------------------------------------------------------------------------------



 



  4.7   Benefit Computation. A Participant’s retirement benefits shall be
computed under the Plan in effect as of the date of the Participant’s
termination of employment with the Company and shall not be recomputed,
increased or decreased after such termination, except for supplemental
increases, if any, as may be granted by the Board of Directors.     4.8  
Special Distribution Rules for Specified Employees. Notwithstanding any
provision of the Plan to the contrary, if a Participant who is a Specified
Employee becomes entitled to receive a distribution of his retirement benefits
on account of termination of employment under Section 4.1, 4.2 or 4.3,
distribution of such benefits may not begin earlier than six months following
the date of the Participant’s termination of employment, as required by section
409A of the Code and the regulations thereunder. At the expiration of the
six-month period, the amounts that would otherwise have been distributable to
the Participant during the period shall be immediately paid to the Participant.
If the Participant dies during such six-month period, the amounts that would
otherwise have been distributable to the Participant during such six-month
period shall be paid to the Participant’s Beneficiary on or around 90 days after
the date of the Participant’s death. In no event shall interest be paid on any
distribution delayed pursuant to this Section 4.8.     4.9   Hardship
Distribution. In the event that the Human Resources Committee of the Company’s
Board of Directors, upon written request of a Participant, Surviving Spouse or
the beneficiary of any survivor death benefit payable pursuant to the form of a
Participant’s retirement benefit in accordance with Section 4.5, determines, in
its sole discretion, that the Participant, Surviving Spouse or

15



--------------------------------------------------------------------------------



 



      beneficiary has suffered an unforeseeable financial emergency, the Company
shall pay to the Participant, Surviving Spouse or beneficiary, as soon as
practicable following such determination, an amount equal to the lesser of:
(i) the amount necessary to meet the emergency, including amounts for any and
all taxes as may be required pursuant to Section 11.2 or (ii) the value of the
Vested Percentage of Participant’s Accrued Benefit expressed as a lump sum,
using the “applicable interest rate” and “applicable mortality table” under Code
section 417(e)(3) as such terms are used in the Washington Gas Light Company
Employees’ Pension Plan for purposes of determining lump sum distributions for
small benefit amounts. For purposes of this Section 4.9, an unforeseeable
financial emergency is an unexpected need for cash arising from an illness,
casualty loss, sudden financial reversal, or other such unforeseeable
occurrence. Cash needs arising from foreseeable events such as the purchase of a
house or education expenses for children shall not be considered to be the
result of an unforeseeable financial emergency. With respect to that portion of
the retirement benefit which is distributed to a Participant, Surviving Spouse
or a beneficiary as hardship distribution under this Section 4.9, no further
benefit shall be payable to the Participant, Surviving Spouse or beneficiary. It
is intended that the Human Resources Committee’s determination as to whether a
Participant, Surviving Spouse or beneficiary has suffered an “unforeseeable
financial emergency” shall be made consistent with the requirements under
section 409A of the Code and applicable regulations.

16



--------------------------------------------------------------------------------



 



  4.10   Special Transition Distribution Rules. Notwithstanding anything in this
Plan to the contrary, prior to January 1, 2008 (or such later time as authorized
by the Internal Revenue Service) the timing and form of a Participant’s
retirement benefit that would have been payable under the terms of Section 6.1
of the Plan as of October 3, 2004, based on the form and timing of a benefit
election under the Basic Plan, shall not be governed by the provisions of this
Plan, but shall instead be governed by the provisions of Section 6.1 of the Plan
as in effect on October 3, 2004 (as reflected in Exhibit G).

  5.   DEATH BENEFIT

  5.1   General. Except for the Surviving Spouse’s annuity described in
Sections 5.2 and 5.3, and any survivor death benefit payable pursuant to the
form of payment of a Participants’ retirement benefits in accordance with
Section 4.5, no death benefits shall be payable under this Plan and a
Participant shall forfeit all rights to any benefits hereunder upon his death.  
  5.2   Surviving Spouse of an Active Participant. The Surviving Spouse of a
Participant who dies while an Employee shall receive a monthly annuity in an
amount equal to 50% of the deceased Participant’s Accrued Benefit (without
regard to vesting) determined on the basis of (i) the Participant’s Final
Average Compensation at the date of his death, and (ii) the Benefit Service the
Participant would have had if his Company employment had continued until his
Normal Retirement Date, and (iii) no reduction for benefit commencement before
age 65. This benefit shall continue

17



--------------------------------------------------------------------------------



 



      for the lifetime of the Surviving Spouse. Payment of this benefit shall
commence 30 days following the Participant’s death.     5.3   Surviving Spouse
of Former Vested Participant. If a Participant who is not an Employee and is not
receiving a benefit under this Plan dies, the Surviving Spouse of such
Participant shall receive a benefit of an amount equal to 50% of the annuity
that would have been paid to the former Participant under Section 4.3. The
benefit payable to the Surviving Spouse shall be distributed in the form in
which the benefit would have been paid to the former Participant under
Section 4.3. If the Participant dies before the year he would have attained age
55, then benefits will commence at the time the Participant would have reached
age 55 or, if the Participant had in place a valid election under Section 3.2(b)
for a later commencement date, at such later commencement date. If the
Participant dies after the year he reaches age 55, the benefit shall commence
30 days following the Participant’s death and shall continue for the lifetime of
the Surviving Spouse.

6.   VESTING

  6.1   Vested Percentage.

  (a)   General: Subject to Section 6.2 below and the right of the Company to
amend or terminate the Plan, any person first becoming a Participant after
January 1, 1999 shall vest in his Accrued Benefit at the following rates:

  (i)   10% for each completed 5-year period of Accredited Service up to January
1 of the year in which he or she became a Participant. Four complete years of
Accredited Service plus one day of Accredited

18



--------------------------------------------------------------------------------



 



      Service with the Company will be treated as a 5-year period for this
purpose; and     (ii)   5% per Year of Vesting Service earned up to, and
including, the year the Participant attains age 49, and     (iii)   10% per Year
of Vesting Service thereafter,

to a maximum of 100%.
In general, a Participant shall have no Vested Percentage prior to the
completion of 60 months of Accredited Service with the Company, unless this
requirement is waived by the Committee pursuant to Section 6.2(b) of this Plan.
Notwithstanding the preceding or anything in this Plan to the contrary, a
Participant shall be 100% vested upon the attainment of eligibility for an Early
Retirement Benefit and, if not already vested, upon attainment of his or her
Normal Retirement Date.

  (b)   Special Grandfather Provisions. The provisions of this Section 6.1(b)
are subject to Section 6.2 below and the right of the Company to amend or
terminate the Plan.

  (i)   Participants in this Plan on January 1, 1999: All persons listed on
Exhibit A shall have a minimum Vested Percentage of 10%. These persons shall
vest at the rate of 10% for each completed 5-year period of Accredited Service
with the Company (whether or not as a Participant) prior to January 1, 1999.
Four complete years of Accredited Service plus one additional day of Accredited
Service

19



--------------------------------------------------------------------------------



 



      with the Company in any one calendar year will be treated as a 5-year
period for this purpose; and

  (1)   after January 1, 1999, these Participants also vest at the rate of 5%
per Year of Vesting Service to, and including, the year the Participant attains
age 49; and     (2)   10% per Year of Vesting Service thereafter,

to a maximum of 100%.

  (c)   Disability Benefits. Upon Disability of a Participant, the Participant
is 100% vested in his Accrued Benefit.     (d)   Change in Control. Upon a
Change in Control, Participants are 100% vested in their Accrued Benefit.

  6.2   Vested Percentage — Exceptions.

  (a)   Company Initiated Termination. The provisions of Section 6.1(a) will not
apply if a Participant’s termination of employment occurs as a result of a
Company-initiated action or if his designation of Participant status is
withdrawn or rescinded by the Company. In such event, the Participant’s vested
interest in his Accrued Benefit shall be calculated in accordance with following
table:

20



--------------------------------------------------------------------------------



 



          Completed Years     of     Vesting Service   Vested Percentage
1
    20 %
2
    40 %
3
    60 %
4
    80 %
5
    100 %

  (b)   Acceleration of Vesting. The Committee may waive all vesting
requirements or permit accelerated vesting arrangements in any case which, in
the Committee’s discretion, represents special circumstances;     (c)  
Misconduct. Notwithstanding any Plan provision to the contrary, if a Participant
willfully performs any act or willfully fails to perform any act of material
importance to the Company, that may result in material discredit or substantial
detriment to the Company, then upon a majority vote of the Board of Directors,
such Participant, his Surviving Spouse and any Beneficiary of such individual
shall forfeit any benefit payments owing on and after the date fixed by the
Board of Directors and the Company shall have no further obligation under this
Plan to such Participant, his Surviving Spouse or any Beneficiary. If a
Participant to which this Section applies received a lump-sum benefit pursuant
to Section 4.6, then the Participant or his Surviving Spouse shall return to the
Company a proportionate share of such lump-sum payment calculated as follows:

21



--------------------------------------------------------------------------------



 



The lump-sum payment amount shall be multiplied by a fraction, the numerator of
which is the number of full years and months which elapsed from the time of the
payment to the time of the willful act or failure to act described above, and
the denominator of which is the number of full years and months of the
Participant’s life expectancy determined as of the time of the lump-sum payment.

  7.   FUNDING NATURE OF THE PLAN

The funds used for payment of benefits under this Plan and of the expenses
incurred in the administration thereof shall, until such actual payment,
continue to be a part of the general funds of the Company and no person other
than the Company shall, by virtue of this Plan, have any interest in any such
funds. Nothing contained herein shall be deemed to create a trust of any kind or
create any fiduciary relationship. To the extent that any person acquires a
right to receive payments from the Company under this Plan, such right shall be
no greater than the right of any unsecured general creditor of the Company.

  8.   ADMINISTRATION OF THE PLAN

The Plan shall be administered by a committee that is comprised of the members
of the Retirement Board appointed by the Company’s Board of Directors with
respect to the Washington Gas Light Company Employees’ Pension Plan, or such
other committee or persons as are selected from time to time by the Board of
Directors (the “Committee”). The Committee shall have the exclusive authority
and responsibility for all matters in connection with the operation and
administration of the Plan, except for the determination for Hardship
Distributions reserved under Section 4.9 to the Human Resources Committee of the
Company’s Board of Directors. The

22



--------------------------------------------------------------------------------



 



Committee’s powers and duties shall include, but shall not be limited to, the
following: (a) responsibility for the compilation and maintenance of all records
necessary in connection with the Plan; (b) authorizing the payment of all
benefits and expenses of the Plan as they become payable under the Plan;
(c) reducing or otherwise adjusting amounts payable under the Plan if payments
are made in error; and (d) authority to engage such legal, accounting, and other
professional services as it may deem proper. Benefits under the Plan will be
paid only if the Committee decides in its discretion that the Participant is
entitled to them, except as reserved to the Human Resources Committee under
Section 4.9 of the Plan. The decisions of the Committee shall be made in the
sole discretion of the Committee and shall be final and binding upon all
parties, including without limitation, the Company, Participants and
Beneficiaries.
The Committee, from time to time, may allocate to one or more of its members or
to any other person or persons or organizations any of its rights, powers, and
duties with respect to the operation and administration of the Plan. Any such
allocation shall be reviewed from time to time by the Committee and shall be
terminable upon such notice as the Committee, in its sole discretion, deems
reasonable and prudent under the circumstances.
The members of the Committee shall serve without compensation, but all benefits
payable under the Plan and all expenses properly incurred in the administration
of the Plan, including all expenses properly incurred by the Committee in
exercising its duties under the Plan, shall be
borne by the Company.

23



--------------------------------------------------------------------------------



 



9.   AMENDMENTS AND TERMINATION

The Board of Directors reserves the power at any time to terminate this Plan and
to otherwise amend any portion of the Plan, provided however, that no such
action shall reduce any Accrued Benefit (or any benefit hereunder based thereon)
or Vested Percentage on the date of such action.

10.   CLAIMS PROCEDURES.

Any claim for a benefit under the Plan shall be governed by Section 12 of the
Washington Gas Light Company Employees’ Pension Plan.

11.   MISCELLANEOUS

  11.1   Construction. The headings and subheadings of this instrument are
inserted for convenience of reference only and are not to be considered in the
construction of this Plan. Wherever appropriate, words used in the singular may
include the plural, plural may be read as the singular and the masculine may
include the feminine.     11.2   Taxes. The Company will deduct from Plan
payments or from other compensation payable to a Participant, Surviving Spouse
or Beneficiary any amounts required to be withheld for federal, state or local
taxes with respect to Benefits under this Plan.     11.3   Governing Law. The
instrument creating the Plan shall be construed, administered, and governed in
all respects in accordance with the laws of the Commonwealth of Virginia to the
extent not preempted by ERISA. If any provision of this Plan shall be held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions shall continue to be fully effective.

24



--------------------------------------------------------------------------------



 



  11.4   No Right of Employment. Participation in this Plan shall not give to
any Employee the right to be retained in the employ of the Company or any right
or interest in this Plan other than is herein specifically provided.     11.5  
Payment in Satisfaction of Claims. Any payment to a Participant, Surviving
Spouse or Beneficiary or the legal representative of the aforesaid, in
accordance with the terms of this Plan shall to the extent thereof be in full
satisfaction of all claims such person may have against the Company hereunder,
which may require such payee, as a condition to such payment, to execute a
receipt and release therefor in such form as shall be determined by the Company.
    11.6   ERISA. This Plan is intended to qualify for exemption from Parts II,
III, and IV of ERISA, as amended, as an unfunded plan maintained primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1)
of such Act, and shall be so interpreted.     11.7   No Alienation of Benefits.
Benefits under this Plan shall not be alienated, hypothecated or otherwise
encumbered, and to the maximum extent permitted by law such benefits shall not
in any way be subject to claim of creditors or liable to attachment, execution
or other process of law.     11.8   Incapacity. If an individual entitled to
receive retirement benefits is determined by a court, or if not by a court by
the Committee, to be legally incapable of giving valid receipt and discharge for
such benefits, they shall be paid to the duly appointed and acting guardian, if
any, and if no such guardian is appointed and

25



--------------------------------------------------------------------------------



 



      acting, to such person as the Committee may designate. Such payment shall,
to the extent made, be deemed a complete discharge for such payments under this
Plan.

  11.9   Adjustment. If the Committee is unable to make the determinations
required under this Plan in sufficient time for payments to be made when due,
the Committee shall make the payments upon the completion of such determinations
with interest at a reasonable rate from the due date and may, at its option,
make provisional payments, subject to adjustment, pending such determination.  
  11.10   Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of section 409A of the Code and its corresponding
regulations and related guidance, and shall be maintained and administrated in
accordance with section 409A of the Code to the extent section 409A of the Code
applies to the Plan. Notwithstanding anything in the Plan to the contrary,
distributions from the Plan may only be made in a manner, and upon an event,
permitted by section 409A of the Code.         Notwithstanding anything in the
Plan to the contrary, distributions to be made upon a termination of employment
may only be made upon a Code Section 409A “separation from service” or other
event permitted by Code Section 409A, and in a manner permitted by Code
Section 409A or an applicable exemption. In accordance with section 1.409A-3(d)
of the Treasury Regulations, a distribution under this Plan will be treated as
made on the designated payment date if the payment is made (i) at such date or a
later date within the same calendar year, or if later, by the 15th day of the
third month following the designated date (provided

26



--------------------------------------------------------------------------------



 



      the Participant, or in the event of the death of the Participant, his or
her beneficiary, may not, directly or indirectly, designate the year of
payment), or (ii) at a date no earlier that 30 days before the designated
payment date and the Participant (or, in the event of the death of the
Participant, his or her Beneficiary) may not directly or indirectly designate
the taxable year of the payment.

[The remainder of this page intentionally left blank]

27



--------------------------------------------------------------------------------



 



The foregoing Plan document was adopted by resolution of the Board of Directors
of Washington Gas Light Company at a regular meeting on September 24, 2008.

         
By:
       
 
 
 
SECRETARY    
 
  WASHINGTON GAS LIGHT COMPANY    

28



--------------------------------------------------------------------------------



 



Exhibit A
Participants in the Supplemental Executive Retirement Plan on January 1, 1999
Elizabeth M. Arnold
Beverly J. Burke
Richard J. Cook
James H. DeGraffenreidt, Jr.
Richard L. Fisher
John K. Keane, Jr.
Frederic M. Kline
Patrick J. Maher
Lisa M. Metcalfe
Douglas V. Pope
Joseph M. Schepis
Roberta W. Sims
Robert A. Sykes
Robert E. Tuoriniemi
James B. White

29



--------------------------------------------------------------------------------



 



Exhibit B
Richard J. Cook
Richard L. Fisher
John K. Keane, Jr.
Patrick J. Maher
Douglas V. Pope
Robert A. Sykes

30



--------------------------------------------------------------------------------



 



Exhibit C
Early Retirement Benefit
“Legacy” Formula

                      Benefit Service Age*   <30 years   30 years
65
    1       1  
64
    0.98       1  
63
    0.96       1  
62
    0.94       1  
61
    0.92       1    
60
    0.90       1  
59
    0.85       0.85  
58
    0.80       0.80  
57
    0.75       0.75  
56
    0.70       0.70  
55
    0.65       0.65  

 

*   Nearest Age of Participant (or Former Vested Participant) on date benefits
commence.

31



--------------------------------------------------------------------------------



 



Exhibit D
Early Retirement Benefit
“New” Formula

              All Service Age *   Levels
65
    1  
64
    0.97  
63
    0.94  
62
    0.91  
61
    0.88    
60
    0.85  
59
    0.82  
58
    0.79  
57
    0.76  
56
    0.73  
55
    0.70  

 

*   Nearest Age of Participant (or Former Vested Participant) on date benefits
commence.

32



--------------------------------------------------------------------------------



 



Exhibit E
Lump-Sum Calculation Procedure
     1. Determine the participant’s life expectancy as of the lump-sum payment
date using the mortality table applicable under Code section 417(e) referenced
in Internal Revenue Service (“IRS”) Revenue Ruling 2001-62, or such other table
as the IRS shall indicate as a replacement for such table. Round the result up
to the next higher whole number of years.
     2. Determine the annual life annuity benefit, payable as of the lump-sum
payment date that is to be converted into an actuarially equivalent lump-sum.
     3. Assuming mid-year payment of the amount in Step (2), for each year of
the Participant’s future life expectancy, discount each year’s payment back to
the lump-sum payment date using the yield on the zero-coupon US Treasury
security with maturity equal to the maturity of each year’s payment. The
lump-sum shall equal the sum of the discounted payments. The U.S. Treasury
yields shall be those published for the date six months prior to the lump-sum
payment date. If such date falls on day when U.S. Treasury securities are not
traded, yields for the next following business day shall be used.

33



--------------------------------------------------------------------------------



 



Exhibit F
Actuarial Equivalent Reduction Factors for Disability Benefits
Commencing Prior to Age 55

              Factor by Which Age 55 Benefit is   Nearest Age at   Multiplied to
Determine Benefit at Commencement   Commencement Age
54
    0.9261  
53
    0.8586  
52
    0.7968  
51
    0.7402  
50
    0.6882    
49
    0.6404  
48
    0.5963  
47
    0.5557  
46
    0.5183  
45
    0.4837    
44
    0.4516  
43
    0.4220  
42
    0.3945  
41
    0.3690  
40
    0.3453    
39
    0.3233  
38
    0.3028  
37
    0.2837  
36
    0.2660  
35
    0.2494    
34
    0.2339  
33
    0.2195  
32
    0.2060  
31
    0.1934  
30
    0.1816    
29
    0.1706  
28
    0.1603  
27
    0.1507  
26
    0.1416  
25
    0.1331  

34



--------------------------------------------------------------------------------



 



Exhibit G
Washington Gas Light Company
Supplemental Executive Retirement Plan in effect on 12/31/2004

35